Hallows, J.
The issues of negligence involved in this action are so intertwined with those in Giemza v. Allied American Mut. Fire Ins. Co., ante, p. 555, 103 N. W. (2d) 538, that a new trial is necessarily required for the reasons set forth therein. The damages may be in excess of the statutory amount. The record is not clear on this point. If they are, the trial court can reduce them and avoid the expense of relitigating the damages issue. Therefore, in the new trial the issues should be confined to the various questions of negligence involved.
By the Court. — Judgment reversed, and new trial granted on all issues except damages.